Citation Nr: 0636508	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for arthritis of the 
upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winton-Salem, North Carolina, which, in pertinent part, 
denied the above claims.

In August 2005, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the upper and lower extremities was not incurred 
in or aggravated by active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arthritis of the upper and lower extremities are not met.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his service connection claim.  The 
RO sent the veteran a letter in February 2005, prior to the 
March 2005 rating action, in which he was informed of what 
was required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to those 
issues.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As to any perceived 
inadequacies of the foregoing notices, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final disposition in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  There is no indication that the outcome of the 
case has been affected, and the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The content of the subsequent 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, the 
evidentiary record does not show that any arthritis is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  38 C.F.R. § 
3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Under such circumstances, there is no duty to 
provide an examination or obtain a medical opinion.  Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of 


the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).


Arthritis of the upper and lower extremities

The veteran's service medical records are negative of any 
reports of symptoms associated with arthritis or of a related 
musculoskeletal condition during his period of active 
service.

A report of medical examination dated in March 1970 shows 
that upon clinical evaluation, his upper and lower 
extremities were normal.  The associated report of medical 
history, also dated in March 1970 and completed by the 
veteran, shows that he indicated he had never had arthritis 
or rheumatism; bone, joint or other deformity; lameness; 
"trick" or locked knee, or foot trouble.

A report of medical examination dated in November 1970, and 
completed at the time of the veteran's separation from 
service, shows that upon clinical evaluation, his upper and 
lower extremities were normal.  

Thus, because the pre-separation physical examination was 
conducted with a view towards ascertaining the veteran's 
then-state of physical fitness, it is of great probative 
value in determining whether the veteran had any disabilities 
at the time of his discharge.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

Subsequent to service, private medical treatment records from 
First Health Family Care in Rockingham, North Carolina, dated 
from January 1996 to December 2004  show intermittent 
treatment of the veteran for symptoms associated with 
tendonitis of the right elbow, arthritis of the knees and 
ankles, and cervical spondylosis.

During his August 2005 Travel Board hearing, the veteran 
reported that had been exposed to extremely cold temperatures 
during his period of active service, particularly while 
serving in Europe from 1968 to 1971, and that this exposure 
had resulted in the current manifestation of his arthritis.  
He added that the first symptoms of arthritis, to include 
joint pain, began sometime in the 1990's.

In light of the foregoing, the Board finds that there is no 
evidence of arthritis of the upper and lower extremities 
having been manifested during the veteran's period of active 
service.  Review of the available service medical records 
shows that the record is silent as to any reports of symptoms 
associated thereto.   As noted above, the report of medical 
examination at the time of the veteran's separation from 
service shows that clinical evaluation of the upper and lower 
extremities was normal.  The evidence of record does not show 
any symptoms associated with arthritis until the 1997 
outpatient treatment records from First Health Family Care.  
This would have been approximately 26 years following 
separation from service.  Moreover, the veteran, himself, 
indicated that his symptoms did not have their onset until 
the 1990's.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The preponderance of the evidence is against a finding that 
the veteran's claimed arthritis of the upper and lower 
extremities was manifest in service or within any applicable 
presumptive period.  The evidence of record has not shown 
that the veteran was diagnosed with arthritis within one year 
following separation from service, thus service connection 
within the applicable presumptive period is not warranted.

The Board has considered the veteran statements and testimony 
in support of his claim that he has arthritis of the upper 
and lower extremities as a result of his service.  The 
veteran is certainly competent to describe the extent of his 
current symptomatology, however, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); 
Massey v. Brown, 7 Vet. App. 204 (1994).

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of arthritis or of a related musculoskeletal 
condition, or a nexus between the currently arthritis and 
service, service connection is not warranted.  See Hickson, 
12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of the upper and lower extremities.  
As such, the evidence is insufficient to support a grant of 
service connection.  Because the preponderance of the 
evidence is against this service connection claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.). 


ORDER

Entitlement to service connection for arthritis of the upper 
and lower extremities is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to claim for service 
connection for a psychiatric disorder, to include as 
secondary to the veteran's service-connected grand mal 
seizure.   Accordingly, further appellate consideration will 
be deferred and this case is remanded for action as described 
below.

During his August 2005 Travel Board hearing, the veteran 
asserted that he currently has a psychiatric disorder, 
manifested by depression, that was secondary to his service-
connected grand mal seizure disorder, as well as the result 
of his experiences during his period of active service.  He 
also indicated that his private psychiatrist, E. Echols, 
M.D., had told him that his current psychiatric disorder was 
related to his military service.  A private medical record 
from Dr. Echols, dated in March 2004, shows that the veteran 
had reported that he had become severely depressed because he 
could not figure out what had cause him to lose consciousness 
during service.  Dr. Echols, however, did not provide an 
opinion as to the etiology of the diagnosed severe depression 
and panic attacks.  

As such, on remand the veteran should be afforded a VA 
psychiatric disorders examination in order to determine the 
nature and etiology of any current psychiatric disorder that 
may be found.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorder found to be present.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of DSM-
IV.  If any psychiatric diagnosis is 
found, it is requested that the examiner 
identify and explain the elements of the 
diagnosis.

The examiner is asked to express an 
opinion as to whether any diagnosed 
mental disorder was caused by   any 
incident of the veteran's military 
service, to include the grand mal seizure 
experienced during service for which the 
veteran is service-connected.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  Readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder.  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


